Case 1:20-cv-22725-KMM Document 2 Entered on FLSD Docket 07/01/2020 Page 1 of 9



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.: 1:20-CV-22725

 ELMY ALONSO,

       Plaintiff,

 vs.

 AVENTURA WORLDWIDE TRANSPORTATION SERVICE, INC.,
 AVENTURA LIMOUSINE & TRANSPORTATION SERVICE, INC.,
 SRT WORLDWIDE LLC,
 SCOTT TINKLER, and
 NICHOLAS M. SORCI,

      Defendants.
 ______________________________/

                               COMPLAINT FOR FLSA VIOLATION(S)

        Plaintiff, Elmy Alonso, sues Defendants, Aventura Worldwide Transportation Service,

 Inc., Aventura Limousine & Transportation Service, Inc., SRT Worldwide LLC, Scott Tinkler,

 and Nicholas Sorci, as follows:

                                    Parties, Jurisdiction, and Venue

        1.          Plaintiff, Elmy Alonso, is over 18 years old and has been a sui juris resident of

 Miami-Dade County, Florida, at all times material.

        2.          Plaintiff was an hourly employee of Defendants, as the term “employee” is defined

 by 29 U.S.C. §203(e).

        3.          Plaintiff was a non-exempt employee of Defendants.

        4.          Plaintiff consents to participate in this lawsuit.

        5.          Defendant, Aventura Worldwide Transportation Service, Inc., is a sui

 juris Florida for-profit corporation that conducted its for-profit private transportation business in
                                                        1

                          7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 1:20-cv-22725-KMM Document 2 Entered on FLSD Docket 07/01/2020 Page 2 of 9



 Miami-Dade, Broward, and surrounding Counties in Florida, at all times material. It maintained

 its principal place of business in this District.

         6.      Defendant, Aventura Limousine & Transportation Service, Inc., is a sui

 juris Florida for-profit corporation that conducted its for-profit private transportation business in

 Miami-Dade, Broward, and surrounding Counties in Florida, at all times material. It maintained

 its principal place of business in this District.

         7.      Defendant, SRT Worldwide LLC (“SRT”), is a sui juris Florida for-profit

 corporation that conducted its for-profit private transportation business in Miami-Dade,

 Broward, and surrounding Counties in Florida, at all times material. It maintained its principal

 place of business in this District.

         8.      Defendants, Aventura Worldwide Transportation Service, Inc., Aventura

 Limousine & Transportation Service, Inc., SRT Worldwide LLC, utilized the same dispatchers,

 kept the keys to their vehicles in the same bucket, operated out of the same office, and did not

 distinguish between one another to the public in their operations, which were conducted from a

 unified workforce, through unified operations, and under direction/control of the same

 individuals.

         9.      Defendants, Aventura Worldwide Transportation Service, Inc., Aventura

 Limousine & Transportation Service, Inc., and SRT Worldwide LLC, also utilized the same

 website (www.aventuralimo.com) to attract clients.

         10.     Defendant, Scott Tinkler, was at all times material an owner/officer/director

 of Aventura Worldwide Transportation Service, Inc. and Aventura Limousine & Transportation

 Service, Inc., for the time period relevant to this lawsuit. He ran their day-to-day operations,

 supervised Plaintiff, was responsible for all operational decisions, and was partially or totally
                                                     2

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-22725-KMM Document 2 Entered on FLSD Docket 07/01/2020 Page 3 of 9



 responsible for paying Plaintiff’s wages.

         11.     Defendant, Nicholas Sorci, was at all times material the general manager for

 Aventura Limo and received a salary and car allowance from Aventura Worldwide

 Transportation Service, Inc. and/or Aventura Limousine & Transportation Service, Inc. for the

 time period relevant to this lawsuit. At all times material, he also the day-to-day operations of

 Aventura Worldwide Transportation Service, Inc., Aventura Limousine & Transportation

 Service, Inc., and SRT, supervised Plaintiff, was responsible for all operational decisions, and was

 partially or totally responsible for paying Plaintiff’s wages.

         12.     Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

 business in this District, because Defendants, maintained their principal places of business in this

 District, because Plaintiff worked and was due to be paid in Miami-Dade County, and because

 most if not all of the operational decisions were made in this District.

         13.     This Court has original jurisdiction over Plaintiff’s federal question claims

 pursuant to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq.

         14.     Any/all condition(s) precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.

         15.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

                                          Background Facts

         16.     Defendants were Plaintiff’s direct employers, joint employers and co-employers

 for purposes of the FLSA, as the term “employer” is defined by 29 U.S.C. §203(d).

         17.     Defendants regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used
                                                    3

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-22725-KMM Document 2 Entered on FLSD Docket 07/01/2020 Page 4 of 9



 instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

 by the Fair Labor Standards Act.

        18.     Defendants have been at all times material engaged in interstate commerce in the

 course of their transportation of people to and from locations within South Florida which,

 traditionally, cannot be performed without using computers, monitors, computer networking

 equipment, phones, fuel, tires, vehicles, goods, fluids, materials, supplies, and equipment that

 have all moved through interstate commerce.

        19.     Defendants also engage in interstate commerce in the course of their submission

 of billings and receipt of payment involving out-of-state payors.

        20.     Furthermore, Defendants obtain, solicit, exchange and send funds to and from

 outside of the State of Florida, regularly and recurrently use telephonic transmissions going

 outside of the State of Florida to conduct business, and regularly and recurrently transmit

 electronic information through computers, the internet, via email, and otherwise outside of the

 State of Florida in the course of their business.

        21.     Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 and/or in excess of $125,000.00 for each fiscal quarter

 during the relevant time period.

        22.     During this time, Plaintiff regularly and routinely utilized vehicles, cellular

 telephones, fuel, and other goods and supplies that moved through interstate commerce.

        23.     Plaintiff worked as an employee of Defendants from 2015 to October 2018.

        24.     To the extent that records exist regarding the exact dates of Plaintiff’s

 employment exist, such records are believed to be in Defendants’ custody.

        25.     Defendants established Plaintiff’s schedule.
                                                     4

                      7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:20-cv-22725-KMM Document 2 Entered on FLSD Docket 07/01/2020 Page 5 of 9



         26.     Defendants provided Plaintiff with the vehicle(s) he drove.

         27.     Defendants paid to maintain (such as for tires, oil changes, and brakes) for the

 vehicles that Plaintiff drove.

         28.     Defendants paid Plaintiff a flat (“piece”) rate for each trip that he performed for

 them, which trip rate varied depending on the trip he performed.

         29.     Defendants did not pay Plaintiff for any of the time that he spent engaged to wait

 for them.

         30.     Defendants did not pay Plaintiff for the time he spent maintaining the vehicle(s)

 they provided to him, such as washing/cleaning the interior or exterior of the vehicle.

         31.     Although Defendants’ customers would pay tips to Defendants for the work

 performed by Plaintiff, Defendants would not remit those tips to Plaintiff, and would instead

 retain those tips for themselves.

         32.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

                    COUNT I – FLSA MINIMUM WAGE VIOLATION(S)

         Plaintiff, Elmy Alonso, reincorporates and re-alleges all preceding paragraphs as though

 set forth fully herein and further alleges as follows:

         33.     Defendants failed and refused to pay Plaintiff the tips that he earned and/or that

 were required to be tendered to him.

         34.     Defendants willfully and intentionally refused to pay Plaintiff minimum wages

 (tips) that he earned and/or that were required to be tendered to him.

         35.     Defendants have been the subject of multiple prior lawsuits (and arbitrations)

 involving the FLSA.
                                                    5

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-22725-KMM Document 2 Entered on FLSD Docket 07/01/2020 Page 6 of 9



         36.     Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff an overtime wage for the hours he worked during the relevant time period violated the

 Federal Wage Laws of the United States, they intentionally misled Plaintiff to believe that

 Defendants were not required to tender the tips to him, and/or Defendants concocted a scheme

 pursuant to which the deprived Plaintiff of the minimum wage pay (tips) he earned.

         37.     Plaintiff is entitled to a backpay award of minimum wages (tips) for all tips earned

 by and/or that should have been distributed to Plaintiff, plus an equal amount as a penalty, plus

 all attorneys’ fees and costs.

         WHEREFORE Plaintiff, Elmy Alonso, demands the entry of a judgment in his favor and

 against Defendants, Aventura Worldwide Transportation Service, Inc., Aventura Limousine &

 Transportation Service, Inc., SRT Worldwide LLC, Scott Tinkler, and Nicholas Sorci, jointly

 and severally after trial by jury, and as follows:

                 a.      That Plaintiff recover compensatory minimum wage damages (tips) and an

                         equal amount of liquidated damages as provided under the law and in 29

                         U.S.C. § 216(b);

                 b.      That Plaintiff recover pre-judgment interest on all unpaid minimum wages

                         (tips) if the Court does not award liquidated damages;

                 c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                         expenses pursuant to the FLSA;

                 d.      That Plaintiff recover all interest allowed by law;

                 e.      That Defendants be Ordered to make Plaintiff whole by providing

                         appropriate minimum wage pay (tips) and other benefits wrongly denied in

                         an amount to be shown at trial and other affirmative relief;
                                                      6

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-22725-KMM Document 2 Entered on FLSD Docket 07/01/2020 Page 7 of 9



                 f.      That the Court declare Defendants to be in willful violation of the

                         overtime provisions of the FLSA; and

                 g.      Such other and further relief as the Court deems just and proper.

                        COUNT II – FLSA OVERTIME VIOLATION(S)

         Plaintiff, Elmy Alonso, reincorporates and re-alleges paragraphs 1 through 32 as though

 set forth fully herein and further alleges as follows:

         38.     Plaintiff would regularly and routinely work more than 40 hours in a workweek

 for Defendants.

         39.     Defendants failed and refused to pay Plaintiff overtime wages calculated at time

 and one-half times his regular hourly rate(s) of pay for all of the hours that he worked over 40

 hours in a given workweek by improperly deducting overtime hours he worked from his

 compensable time / paychecks.

         40.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

 time and one-half times his regular rate of pay for each of the overtime hours he worked during

 the relevant time period by paying Plaintiff for up to 40 hours each week without paying him

 overtime wages for all of the overtime hours he worked.

         41.     Defendants either recklessly failed to investigate whether their failure to pay

 Plaintiff an overtime wage for the hours he worked during the relevant time period violated the

 Federal Wage Laws of the United States, they intentionally misled Plaintiff to believe that

 Defendants were not required to pay an overtime rate, and/or Defendants concocted a scheme

 pursuant to which the deprived Plaintiff the overtime pay earned.

         42.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours he

 worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.
                                                    7

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-22725-KMM Document 2 Entered on FLSD Docket 07/01/2020 Page 8 of 9



         WHEREFORE Plaintiff, Elmy Alonso, demands the entry of a judgment in his favor and

 against Defendants, Aventura Worldwide Transportation Service, Inc., Aventura Limousine &

 Transportation Service, Inc., SRT Worldwide LLC, Scott Tinkler, and Nicholas Sorci, jointly

 and severally after trial by jury, and as follows:

                 a.      That Plaintiff recover compensatory overtime wage damages and an equal

                         amount of liquidated damages as provided under the law and in 29 U.S.C.

                         § 216(b);

                 b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                         if the Court does not award liquidated damages;

                 c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                         expenses pursuant to the FLSA;

                 d.      That Plaintiff recover all interest allowed by law;

                 e.      That Defendants be Ordered to make Plaintiff whole by providing

                         appropriate overtime pay and other benefits wrongly denied in an amount

                         to be shown at trial and other affirmative relief;

                 f.      That the Court declare Defendants to be in willful violation of the

                         overtime provisions of the FLSA; and

                 g.      Such other and further relief as the Court deems just and proper.




                                                      8

                       7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:20-cv-22725-KMM Document 2 Entered on FLSD Docket 07/01/2020 Page 9 of 9



                                 DEMAND FOR JURY TRIAL

       Plaintiff, Elmy Alonso, demands a trial by jury of all issues so triable.

       Respectfully submitted this 1st day of July 2020,

                                                      s/Brian H. Pollock, Esq.
                                                      Brian H. Pollock, Esq. (174742)
                                                      brian@fairlawattorney.com
                                                      FAIRLAW FIRM
                                                      7300 North Kendall Drive
                                                      Suite 450
                                                      Miami, FL 33156
                                                      Tel: 305.230.4884
                                                      Counsel for Plaintiff




                                                  9

                     7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                               TEL 305.230.4884 FAX 305.230.4844
                                     www.fairlawattorney.com
